404 F.2d 874
John Henry BROWN, Appellant,v.UNITED STATES of America, Appellee.
No. 25540.
United States Court of Appeals Fifth Circuit.
December 12, 1968.
Rehearing Denied May 13, 1969.

H. T. O'Neal, Jr., Macon, Ga., Robert S. Slocumb, of Adams, O'Neal, Steele, Thornton & Hemingway, Macon, Ga., for appellant.
Manley F. Brown, Asst. U. S. Atty., Macon, Ga., Floyd M. Buford, U. S. Atty., Middle District of Georgia, D. L. Rampey, Jr., Asst. U. S. Atty., Macon, Ga., for appellee.
Before BROWN, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM:


1
The appellant stands convicted upon two counts for possession and transportation of non-taxpaid whiskey. He seeks reversal, claiming that the District Judge erred in denying his motion to suppress certain evidence which was obtained when officers searched his automobile. We affirm.


2
The issue is whether the officers had probable cause to believe that appellant's automobile then contained contraband whiskey which was being illegally transported. No useful purpose will be served by including here a detailed narrative of the evidence. The probable cause test for validity of a warrantless search in a case of this nature is whether the officers had reasonable grounds to believe the vehicle searched contains contraband liquor which is being illegally transported. Brinegar v. United States, 338 U.S. 160, 69 S.Ct. 1302, 93 L.Ed. 1879 (1949); reh. denied 338 U.S. 839, 70 S.Ct. 31, 94 L.Ed. 513; Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925). It is sufficient to say that this test was fully satisfied. Carter v. United States, 314 F.2d 386 (5 Cir., 1963) and Clay v. United States, 239 F.2d 196 (5 Cir., 1956) which are relied upon by appellant are factually distinguishable from and inapposite to this case.


3
For the reasons stated, the judgment and sentence are affirmed.